Citation Nr: 1433389	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to warrant reopening a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1982.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from June 2008, September 2008, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at respective May 2009 and November 2010 formal hearings at the RO, before a VA Decision Review Officer (DRO hearings).  Transcripts of the hearings are included in the electronic claims file.

In August 2013, the Board remanded the application to reopen service connection for bilateral hearing loss for additional development.  Pursuant to the remand directives, the RO obtained outstanding Social Security Administration (SSA) records.  The RO's actions complied with the remand directives regarding that issue.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 1999, the RO denied the claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the decision and it became final.

2.  Evidence received since the RO's August 1999 decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.

3.  The Veteran's current hearing loss disability was not chronic in service, continuous after service, manifested to a compensable degree within one year of service, and does not otherwise relate to service.


CONCLUSIONS OF LAW

1. The August 1999 RO decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).

3. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  As this decision will reopen the Veteran's previously denied claim for service connection for hearing loss, there is no reason to discuss the VCAA requirements regarding the submission of new and material evidence.  

Regarding the now reopened claim for service connection for bilateral hearing loss, the RO advised the claimant by letter of the information and evidence necessary to substantiate the claim.  See February 2010 VCAA Notice.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that the issuance of a fully compliant VCAA notification followed by a readjudication of the claim is sufficient to cure a timing defect).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Appropriate VA medical inquiry was accomplished that is factually informed, medically competent, and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

New and Material Evidence
And Service Connection

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156.  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253.  The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as hearing loss, by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 
38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Bilateral Hearing Loss

In an August 1999 rating decision, the RO denied the Veteran's claim of service connection for a hearing loss disability because the audiometric findings of record did not indicate defective hearing upon enlistment and/or separation from service.  The Veteran did not initiate appellate review by submitting a notice of disagreement (NOD) in a timely manner.  See 38 C.F.R. § 20.200, 20.201, 20.302 (2013).  The RO's decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2013).

In an April 2010 rating decision, the RO granted an application to reopen the previously denied claim for service connection for bilateral hearing loss and denied the reopened claim based on the merits.  See also February 2011 Statement of the Case (SOC) (reopening the claim of service connection for a hearing loss disability).  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

New evidence has been received since the initial August 1999 rating decision that is material to the Veteran's service connection claim.  In February 2010, the Veteran told a VA examiner that had experienced hearing loss symptomatology since service.  The Veteran specifically indicated that he could not hear for three days after performing live ammunition simulations during training.  This evidence is new, as it was not previously of record at the time of the April 2010 rating decision.  It is also material because, assuming its credibility as must be done in applications to reopen previously denied claims for service connection, it raises a reasonable possibility of substantiating the claim. 

In addition, by affording the Veteran a new VA examination after submission of his petition to reopen his claim, VA created new and material evidence, and, therefore, performed a de facto reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened).  Therefore, the claim is reopened. 

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

The Veteran's puretone thresholds, as noted in April 2010 and January 2011 VA medical examination reports, establish that the Veteran currently has a bilateral hearing loss disorder.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  

The evidence also establishes that the Veteran experienced in-service noise exposure.  See February 2011 SOC (finding that the Veteran had experienced in-service noise exposure).  The Veteran has reported working on construction projects throughout his military service, during which he was exposed constantly to loud noises, such as that of jackhammers.  See April 2010 NOD (stating that he worked at building sites around heavy equipment during service); February 2010 VAMRs.  The Veteran also reported exposure to live gunfire without hearing protection during training exercises.  Id.; see also November 2010 RO Hearing Transcript (reporting that the Veteran testified that he was exposed to constant construction noise in service and that he first had hearing problems after a training exercise involving loud gunfire); April 2010 and January 2011 VA examination reports (reporting the Veteran's statements indicating significant noise exposure in service related to construction duties and training exercises involving simulated gun fights).

Although the evidence establishes that the Veteran has a current hearing loss disability and that he was exposed to noise during service, it does not show a nexus, or relationship, between the Veteran's current hearing loss disability and his service.  See Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1338-1339. 

Audiological tests performed on entry and at separation from service do not show any hearing loss during service.  The Veteran's December 1978 Reports of Medical Examination and History do not suggest any hearing problems upon enlistment.  In addition, the puretone thresholds on the December 1978 audiological test do not exceed 20 dB at any frequency and, thereby, indicate normal hearing.  Audiological tests performed on separation (February 1982) also show normal hearing and the Veteran's separation examination does not note any problems with the Veteran's hearing.

Although the Veteran's service treatment records (STRs) indicate some reports of acute hearing problems in service, these problems were related to diagnosed sinus and ear infections, and were temporary in nature.  See September 1979 and December 1979 STRs.  Specifically, the Veteran was diagnosed with bilateral otitis media and underwent a hearing evaluation as part of his treatment for this disease.  See March 1980 STRs (noting an ear infection at least two months in duration).  May 1980 STRs note some conductive hearing loss in the right ear and normal hearing in the left ear.  However, audiological tests performed on separation from service establish that the Veteran's hearing problems resolved prior to separation.

The Veteran's post-service medical records do not indicate hearing loss problems for decades after service.  See June 2005 VAMRs (denying any hearing loss); see also November 2009 VAMRs (finding no treatment for hearing problems); September 1996 Social Security Administration (SSA) Records (finding no limitations with regard to the Veteran's hearing).  

In April 2010, after interviewing the Veteran and performing an examination, a VA examiner opined that the Veteran's current hearing loss disability was not due to noise exposure while on active duty.  He diagnosed the Veteran as currently having moderate to moderately severe bilateral sensorineural hearing loss, and noted the Veteran's complaints of noise exposure during service as well as his denial of recreational noise exposure.  However, the examiner also noted that the Veteran's bilateral hearing was within normal limits on his enlistment and separation examinations.  

In a January 2011 VA medical examination report, the Veteran reported experiencing significant noise exposure during service due to construction noise and exposure to live ammunition fire during training.  The Veteran indicated that he noticed hearing loss after one particular incident on the rifle range.  After an examination, the VA examiner diagnosed sensorineural hearing loss.  Having interviewed the Veteran, performed an examination, and reviewed the claims file, the VA examiner opined that "the Veteran's bilateral hearing loss is less likely as not related to military service."  She noted indirect evidence of military noise exposure, such as the Veteran's military occupational specialty, post service medical examinations, and lay testimony, and that the Veteran was treated for bilateral serous otitis media during service from May 1980 to November 1981.  

However, the examiner also noted that the Veteran's puretone thresholds at enlistment and discharge indicated normal hearing acuity and no significant puretone threshold shift during service.  The VA examiner observed that when in-service hearing tests showed no hearing loss or significant changes in hearing thresholds, "then there is no current scientific basis to conclude that the current hearing loss was caused by or a result of military service."  The examiner noted that her findings were based on a review of the evidence and the current medical research, referring to a report of the National Academy of Sciences entitled "Noise and Military Service."  Considering that the VA examiner reviewed all evidence of record and proffered an opinion based on that evidence, the Board finds that the VA examiner's opinion has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).  Based on the above analysis, the medical nexus element is not satisfied.  See Shedden, 381 F.3d at 1166-67.

The Veteran did not experience chronic hearing loss symptomatology during service, continuous hearing loss symptomatology since discharge, and continuous hearing loss symptomatology after service.  As indicated above, the Veteran contends that he experienced hearing loss during service, to include one incident in which he lost hearing for three days after exposure to live ammunition fire during training.  In a February 2010 letter, the Veteran stated that he "was offered 30% at discharge time for hearing loss, but I would have had to stay there another 2 months at least, or so I was told."  At the November 2010 RO Hearing, the Veteran's sister testified that his hearing was normal prior to service, but notably worse shortly after service.  Although the service treatment records indicate some acute and temporary in-service hearing loss related to sinus and ear infections, the record contains no report of any long-standing hearing loss resulting from ammunition fire.  

Although the Veteran claims to have been offered "30 percent" for hearing loss at discharge, the Veteran's hearing was noted to be normal at discharge.  Even though the Veteran's sister stated that his hearing was abnormal after service, the Veteran specifically denied experiencing any hearing loss in June 2005, decades after his discharge from service, and was not diagnosed as having any hearing loss disorder until April 2010.  

The lay statements suggesting chronic hearing loss symptoms in service, continuous hearing loss symptoms after discharge, or hearing loss manifested to a compensable degree within one year of the Veteran's discharge are inconsistent with the other evidence of record, to include the Veteran's own statements, and lack credibility.  Caluza, 7 Vet. App. at 498.

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and entitlement to service connection for a hearing loss disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened; to that extent only, this appeal is granted. 

Service connection for bilateral hearing loss is denied.


REMAND

The claim of service connection for a psychiatric disorder is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records, to include any list of the Veteran's postings during service, from the appropriate records depository, following the regulations for the procurement of federal documents. 

2.  The claims file should be sent to a qualified VA mental health disorders examiner to review the claims file and offer the following opinions.  If determined to be necessary by the examiner, an additional VA psychiatric examination should be conducted. 

The examiner must offer the following opinions:

a.  Can it be found as medically undebatable that the veteran had a personality disorder which pre-existed his military service?

b.  If the veteran did have a such a personality disorder that existed prior to service, does the veteran have any psychiatric disorder that was superimposed on his personality disorder and was caused by or aggravated by any incident of active military service -with scrutiny on any psychiatric disability which was manifested within one year after discharge from service?

c.  Can it be found medically undebatable that the Veteran had a psychiatric disorder, other than a personality disorder, that preexisted service?

d.  If so, can it be found medically undebatable that this disorder was not permanently aggravated beyond its normal progression during service?

e.  If it is not medically undebatable that the Veteran had a psychiatric or personality disorder that preexisted service, is it at least as likely as not (50 percent probability or greater) that the Veteran has a current psychiatric disorder that began in service or is related to service?

The examiner's attention is called to the following:

a)  A December 1978 Report of Medical History reflecting a head injury, but no nervous trouble of any sort, depression, excessive worry, or frequent trouble sleeping. 

b)  A December 1978 and February 1982 Report of Medical Examination reflecting a normal psychiatric evaluation.

c)  A January 1982 clinical record, indicating that the Veteran had been stationed on Diego Garcia for three months, and provisionally diagnosing the Veteran with situational depression and suicidal ideation, due to a borderline personality disorder. 

d)  The April 1996 and May 1996 records indicating treatment for a closed head injury following a motorcycle accident. 

e)  The February 2005 VA treatment record diagnosing the Veteran as having a personality disorder with antisocial features. 

f)  The Veteran's September 2005 statement, in which he reported being treated for a psychiatric disorder with medication at the time of his entrance into service.

g)  The Veteran's statements, indicating that he had a "nervous breakdown" on Diego Garcia in January 1982, due to the stress of allegedly preparing for combat in Iran because of the ongoing hostage crisis.  However, in reviewing these statements, the VA examiner is allowed to take notice that the American hostages in Iran were released in January 1981.  

h)  The August 2008 letter from a VA examiner, stating that the Veteran experienced a "nervous breakdown" on Diego Garcia due to the stress of combat preparations related to the ongoing hostage crisis in January 1982. 

i)  The September 2008 letter from a VA examiner in which the examiner stated that the Veteran experienced a mental breakdown during service and reported not having any mental health problems prior to service.

j)  The May 2009 letter in which the Veteran reported that his mental health problems were caused by a head injury on Diego Garcia. 

k)  The transcript of the November 2010 DRO hearing in which the Veteran claimed to have lived in a foxhole "for a month in Mississippi" during service while allegedly training to invade Iran and Afghanistan.

l)  The December 2009 VA medical examination report.

m)  The October 2013 VA medical opinion. 

3.  After any other necessary development, if the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


